Exhibit 10.3

 

[g79391kgimage002.jpg]

St. Paul Travelers

385 Washington Street

St. Paul, MN 55102-1396

651-310-7911 TEL

www.stpaultravelers.com

 

 

April 27, 2005

 

 

William Heyman

1111 Park Avenue, Apt# 9C

NY, NY 10128

 

Dear Bill:

 

The purpose of this letter agreement (“Letter Agreement”) is to confirm our
respective understandings and agreements regarding your waiver of rights and
agreement to certain terms under The St. Paul Companies, Inc. Amended and
Restated Special Severance Policy (the “Policy”) in exchange for consideration
from The St. Paul Travelers Companies, Inc. (the “Company”), as set forth in
this Letter Agreement.

 

I.                                         PAYMENT TERMS

 

For purposes of this Letter Agreement and the Policy, it is agreed that (a)
there has been a Change in Control for purposes of the Policy, and (b) you would
be entitled to receive severance benefits under the Policy if you had a
Qualifying Termination (as defined under the Policy) and signed a Release and
Separation Agreement.  In exchange for your waiver of rights under the Policy
and agreement to the terms of this Letter Agreement, the Company agrees to pay
and provide: (i) a cash payment of One Million Eight Hundred Fifty One Thousand
Six Hundred Sixty Nine Dollars ($1,851,669), less applicable withholdings (the
“Cash Payment”); and (ii) excise tax treatment pursuant to Section 4(a) of and
Exhibit A to the Policy [the combination of (i) and (ii) referred to as the
“Benefits”].  If the Internal Revenue Code would otherwise impose an excise tax
on the Cash Payment because the payment is considered an “excess parachute
payment,” the Company shall provide a gross-up payment to offset the excise
tax.  However, if the Cash Payment would not be subject to the excise tax if it
were reduced by less than 10% of the portion that would be treated as an “excess
parachute payment” under the Internal Revenue Code, then the Cash Payment shall
be reduced to the maximum amount that could be paid without giving rise to the
excise tax.  Payment will be made within 20 days of the date this Letter
Agreement is executed by both parties.

 

II.                                     WAIVER OF RIGHTS

 

As a material inducement for Company to provide the consideration set forth in
Section I of this Letter Agreement, you have agreed to waive any rights you may
have had under the Policy.  You acknowledge that the consideration is good and
valuable consideration in exchange for this Letter Agreement.

 

--------------------------------------------------------------------------------


 

III.                                 SEPARATION OF EMPLOYMENT

 

A.                                    Covenants Not to Solicit/Interfere.  As
further material inducement for Company to enter into this Letter Agreement, you
agree that if your employment with Company terminates prior to April 2, 2008,
you will be subject to the following restrictive covenants:

 

You acknowledge and agree that, by virtue of opportunities derived from your
access to confidential information and employment with Company, you are capable
of significantly and adversely impacting the existing relationships of Company
with its clients, customers, policyholders, vendors, consultants, employees,
and/or agents.  You acknowledge that Company has a legitimate interest in
protecting these relationships against solicitation and/or interference by you
for a reasonable period of time following the date on which you leave the
Company (“Separation Date”).  Accordingly, the parties agree that the covenants
described in this Section and its subparts shall apply for a duration of twelve
(12) months following the Separation Date (“the Restricted Period”).  You
acknowledge and agree that the covenants described in this Section and its
subparts are expressly intended to protect and preserve the legitimate business
interests and goodwill of Company.  You acknowledge that the Cash Payment
received includes fair consideration for these covenants.  You further
acknowledge and agree that your breach of this Section and its subparts will
cause Company irreparable injury and damage that cannot be reasonably or
adequately compensated by monetary damages.  You, therefore, expressly agree
that Company shall be entitled to injunctive or other equitable relief in order
to prevent a breach of this Section and its subparts, in addition to such other
remedies as are legally available to Company.  You will expressly waive the
claim that Company has an adequate remedy at law.

 

1.                                       Solicitation of Employees.  You shall
not, without the prior written consent of Company, at any time during the
Restricted Period, directly or indirectly, solicit, participate in or promote
the solicitation of, interfere with, attempt to influence or otherwise affect
the employment of any person who was or is employed by any Company on the
Separation Date or thereafter or, on behalf of you or any other person, hire,
employ or engage any such person.  You further agree that, during such time, if
a person who is employed by Company contacts you about prospective employment,
you will inform such person that you cannot discuss the matter, unless and until
consent of Company has been obtained.  For purposes of this subsection, requests
for consent must be delivered via facsimile to John Clifford, the Senior Vice
President of Human Resources for the Company (or his successor), with the
original sent via certified mail to Kenneth F. Spence, III, Executive Vice
President and General Counsel for the Company (or his successor).

 

2

--------------------------------------------------------------------------------


 

2.                                       Solicitation of and/or Interference
with Existing Commercial Relationships.  You shall not, without the prior
written consent of Company, at any time during the Restricted Period, directly
or indirectly, solicit any person or entity, who or that, as of the Separation
Date, was or is a client, customer, policyholder, vendor, consultant or agent of
any Company, to discontinue business with Company, and/or move that business
elsewhere or otherwise change an existing customer relationship with Company. 
You further agree that, during such time, if such a client, customer,
policyholder, vendor, consultant or agent contacts you about discontinuing
business with Company, and/or moving that business elsewhere, or otherwise
changing an existing commercial relationship with Company, you will inform such
client, customer, policyholder, vendor, consultant or agent that you cannot
discuss the matter without notifying Company.  Prior to any discussion of the
matter, you are obligated to notify Company of the name of the person who made
the contact, the customer, policyholder, vendor, consultant or agent with whom
the person is affiliated, and the nature and the date of the contact. After
notifying Company of the contact, you must receive written consent from Company
before discussing the matter with such client, customer, policyholder, vendor,
consultant or agent.  For purposes of this subsection, notification and requests
for consent must be delivered via facsimile to the current Executive Vice
President of the business unit for which you worked as of the Separation Date,
with the original sent via certified mail to Kenneth F. Spence, III, Executive
Vice President and General Counsel for the Company (or his successor).

 

IV.                                SATISFACTION OF OBLIGATIONS

 

The Consideration to be provided under Section I of this Letter Agreement is in
satisfaction of, and not in addition to, payments otherwise provided under the
Policy or any other Company severance plan or contractual agreement under which
you could assert that Company is obligated to provide benefits, for a period
extending three (3) years from the date this Letter Agreement is executed.

 

V.                                    MISCELLANEOUS PROVISIONS

 

A.                                   Amendment or Termination.  This Letter
Agreement may not be amended or terminated without the prior written consent of
you and Company.

 

B.                                     Execution.  This Letter Agreement may be
executed in any number of counterparts that together shall constitute but one
agreement.  However, the Letter Agreement shall not be effective until it has
been executed by both parties.

 

3

--------------------------------------------------------------------------------


 

C.                                     Assignment.  The rights and obligations
described in this Letter Agreement may not be assigned by either party without
the prior written consent of the other party, except that Company may assign its
rights or delegate its obligations to any direct or indirect wholly owned
subsidiary of The St. Paul Travelers Companies, Inc., without your consent. 
This Letter Agreement shall be binding on and inure to the benefit of our
respective successors and, in your case, your heirs and other legal
representatives.

 

D.                                    Release.  In consideration of the payments
contemplated herein, you will execute a release in its customary form, releasing
Company from all claims arising from your employment through the date on which
you sign this Letter Agreement.

 

E.                                      Arbitration; Governing Law.  Any
controversy or claim between Company and you arising out of this Letter
Agreement will be resolved by binding arbitration in the State of Minnesota
using the Laws of the State of Minnesota in accordance with the Arbitration
Rules of the American Arbitration Association. Any judgment on the award
rendered by the arbitration(s) may be entered in any court having jurisdiction
over such matters.

 

If you are in agreement with the terms of this letter, please indicate that
acceptance by signing below. Keep one original for your files and return the
other to me. To the extent that the content of this letter conflicts in any way
with previous written or oral communication between you, me or any other
representatives of The St. Paul Travelers Companies, Inc., the content of this
letter will control and take precedence over such previous communication.

 

 

Entered into this 29th day of April, 2005.

 

 

 

WILLIAM HEYMAN

THE ST. PAUL TRAVELERS
COMPANIES, INC.

 

 

 

 

   /s/ William H. Heyman

 

By:

   /s/ John P. Clifford

 

 

 

 

 

Its:

   SVP – HR

 

 

 

   4/29/05

 

4

--------------------------------------------------------------------------------